                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF MICHIGAN
                                            SOUTHERN DIVISION

In re:                                                                   Chapter 7

STATE ROAD BRIGHTON, LLC,                                                Case No. 19-31032-JDA

                                 Debtor.                                 Honorable Joel D. Applebaum


NOTICE OF APPLICATION OF GORDON FOOD SERVICE INC. FOR ALLOWANCE
         AND PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM

          Creditor Gordon Food Service Inc. has filed papers with the court for an order allowing it an administrative
priority claim of $10,642.35 under 11 U.S.C. § 503(b)(9) (the “Application”).

         Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one). If you do not want the court to approve the Application, or if you want the court to consider your views on the
Application, within 14 days, you or your attorney must:

1.         File with the court a written response or an answer,1 explaining your position at: United States
           Bankruptcy Court, 226 W. Second Street, Flint, MI 48502

           If you mail your response to the court for filing, you must mail it early enough so the court will receive it
           on or before the date stated above. All attorneys are required to file pleadings electronically.

           You must also send a copy to: Jason M. Torf, ICE MILLER LLP, 200 W. Madison Street, Suite 3500,
           Chicago, IL 60606-3417; Telephone: (312) 726-6244.

2.         If a response or answer is timely filed and served, the clerk will schedule a hearing on the motion and you
           will be served with a notice of the date, time and location of the hearing.

If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
in the motion or objection and may enter an order granting that relief.

Dated: July 26, 2019                                              Respectfully submitted,

                                                                  /s/ Jason M. Torf
                                                                  Jason M. Torf
                                                                  ICE MILLER LLP
                                                                  200 W. Madison Street, Suite 3500
                                                                  Chicago, IL 60606-3417
                                                                  Telephone:     (312) 726-6244
                                                                  Facsimile:     (312) 726-6214
                                                                  Email:         Jason.Torf@icemiller.com

                                                                  Counsel for Gordon Food Service Inc.



     1   Response or answer must comply with F. R. Civ. P. 8(b), (c) and (e)




CO\6199193.1
     19-31032-jda           Doc 26-2           Filed 07/26/19              Entered 07/26/19 15:17:29        Page 1 of 1
